COURT OF APPEALS FOR THE
                      FIRST DISTRICT OF TEXAS AT HOUSTON

                                       ORDER

Case number:              01-13-00720-CV

Style:                    In re Memorial Hermann Hospital System, Memorial
                          Hermann Physician Network, Michael Macris, M.D.,
                          P.A., and Keith Alexander, Relators

                          Original Proceeding on Petition for Writ of Mandamus
                          from Miguel A. Gomez, III, M.D. et al., v. Memorial
                          Hermann Hospital System et al., No. 2012-53962, in the
                          333rd District Court of Harris County, Texas, the Hon.
                          Tad Halbach presiding.

      On August 21, 2013, relators, Memorial Hermann Hospital System,
Memorial Hermann Physician Network, Michael Macris, M.D., P.A., and Keith
Alexander, filed a petition for writ of mandamus and an “emergency motion for
temporary relief.” Relator’s emergency motion is granted as follows: the
production of discovery as ordered in the trial court’s July 29, 2013 order is stayed.
The stay is effective until this mandamus proceeding is finally decided. See TEX.
R. APP. P. 52.10(b).

      The Court further requests a response from the real parties in interest. The
response, if any, is due no later than 5:00 p.m. on Friday, September 6, 2013.
With respect to the deadline for filing a response, the Court suspends the
application in this case of the mailbox rule, TEX. R. APP. P. 9.2. See TEX. R. APP.
P. 2.

         It is so ORDERED.


Judge’s signature: /s/ Laura Carter Higley
                     Acting individually


Date: August 22, 2013